Citation Nr: 0031218	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia,
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for postoperative 
residuals of left inguinal hernia repair, currently rated as 
10 percent disabling.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a shoulder 
disability.  

5.  Entitlement to service connection for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse  


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel  


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that (1) granted service connection 
for post-operative status left inguinal hernia repair and 
assigned a noncompensable evaluation under Diagnostic Code 
7338, effective from September 1998; and (2) denied service 
connection for back, neck, and shoulder disabilities.  The 
veteran submitted a notice of disagreement in February 1999, 
and the RO issued a statement of the case in March 1999.  The 
veteran submitted substantive appeals in July 1999 and 
October 1999.  

The issue of entitlement to service connection for duodenal 
ulcer is addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran's postoperative residuals of left inguinal 
hernia repair are manifested primarily by a postoperative and 
recurrent hernia that is well supported by truss or belt, by 
a tender and painful scar, and by complaints of pain.  

2.  A back disorder was not present in service or until many 
years thereafter and is not shown to be related to service or 
to any incident of service origin.  

3.  A neck disorder was not present in service or until many 
years thereafter and is not shown to be related to service or 
to any incident of service origin.  

4.  Any current shoulder disorder was not present in service 
or until many years thereafter and is not shown to be related 
to service or to any incident of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for postoperative residuals of left inguinal 
hernia repair (other than a painful and tender scar) are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7338 (1999).  

2.  The criteria for a separate 10 percent evaluation for a 
painful and tender scar, postoperative residual of left 
inguinal hernia repair, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(1999).  

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

4.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

5.  A shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Evaluation for Postoperative 
Residuals
of Left Inguinal Hernia Repair

A.  Factual Background

A "Report of Medical History" at the time of the veteran's 
pre-induction examination in July 1968 notes a hernia repair, 
not considered disabling.  

The service medical records show that the veteran complained 
of pain in his left side in January 1969.  A small-to-
moderate size left inguinal hernia was detected.  The service 
medical records reflect that the veteran underwent a left 
inguinal hernioplasty in August 1970.  

VA medical records in June 1998 reflect that the veteran 
complained of pain at the site of the left inguinal hernia 
repair.  The records show he was wearing a support.  

VA medical records in July 1998 reflect that the veteran 
complained of pain from the hernia operation.  Upon 
examination, there was tenderness in the left inguinal area.  

A December 1998 rating decision granted service connection 
for post-operative status left inguinal hernia repair and 
assigned a noncompensable evaluation under Diagnostic Code 
7338, effective from September 1998.  

The veteran underwent a VA examination in March 1999.  He 
reported that he was diagnosed with left inguinal hernia 
prior to service, and that he underwent a left inguinal 
herniorrhaphy in service.  The veteran reported what sounded 
like a wound dehiscence approximately two weeks after the 
surgery that required reclosure of the wound.  The veteran 
reported that, since then, he has had intermittent pain in 
the left scrotal and inguinal area that increased with 
lifting.  He reported that he was issued a truss by VA in 
1981 but that he did not wear it anymore, nor did he take 
medication.  Examination of the inguinal areas revealed a 
very well-healed left inguinal herniorrhaphy scar that was 
barely visible.  No hernia was palpable.  There was mild 
tenderness to palpation in the upper left scrotal area into 
the inguinal area.  There were no masses, no swelling, or 
thickening of the epididymis or scrotal areas.  The veteran 
was diagnosed with status post left inguinal herniorrhaphy 
with persistent pain in that area.  

The veteran underwent a VA genitourinary examination in April 
1999.  He reported his previous inguinal herniorrhaphy in 
service and, since then, intermittent pain in the groin area 
associated primarily with lifting.  The veteran reported 
wearing a truss with partial relief of the pain.  Upon 
examination, the abdomen had no masses.  The liver and spleen 
were not palpable.  The right inguinal area was normal.  The 
left inguinal area revealed a scar from the previous surgery.  
There was no evidence of any definite hernia at this time; 
however, the scar tissue appeared tender to palpation.  The 
veteran was diagnosed with history of previous inguinal 
herniorrhaphy with subsequent intermittent pain most likely 
due to ilioinguinal nerve neuritis and/or keloid formation 
from previous surgery.  

A June 1999 rating decision increased the evaluation for 
postoperative residuals of left inguinal hernia repair from 
zero percent to 10 percent, effective from September 1998.  

Testimony of the veteran at a hearing in July 1999 was to the 
effect that the pain was worse with heavy lifting; that after 
service, the veteran worked with heavy mechanics and 
equipment, and that he could no longer perform this type of 
work; that the VA had provided him with a support to wear, 
which helped with the pain; that the veteran continued to 
take medication for pain; and that a new truss for support 
was ordered by his treating physician.  

Non-VA medical records reflect that the veteran was examined 
in October 1999 and was found to have a hernia.  It was 
recommended that the veteran avoid any unnecessary straining, 
lifting, or heavy work.  

B.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A 10 percent rating is warranted for a postoperative 
recurrent inguinal hernia, which is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted if the inguinal hernia is small, postoperative and 
recurrent, or is unoperated and irremediable, and is either 
not well supported by a truss or is not readily reducible.  A 
60 percent rating is warranted for an inguinal hernia which 
is large, postoperative, and recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.  

The Board notes that the evidence of record shows that the 
disability is manifested by a postoperative recurrent hernia, 
which is well supported by a truss or belt.  The veteran 
reported that he gets intermittent pain in the groin area, 
primarily with heavy lifting.  There is no medical evidence 
showing a postoperative recurrent hernia that is not well 
supported by a truss or is not readily reducible.  The 
reports of VA examination and recent non-VA treatment records 
show a postoperative recurrent hernia that supports the 
assignment of no more than a 10 percent rating under Code 
7338.  

The most recent medical evidence indicates that the veteran's 
intermittent pain is most likely due to ilioinguinal nerve 
neuritis and/or keloid formation from previous surgery.  
There is also evidence that the veteran's surgical scar is 
tender to palpation.  A rating for postoperative residuals of 
left inguinal hernia repair with painful and tender scar may 
be assigned under Diagnostic Code 7804 because the scar is 
clearly part and parcel of the service-connected disability.  
However, service connection has not been established for the 
ilioinguinal nerve neuritis, which may or may not be a 
sequela of the hernia repair.  

A 10 percent evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

Here, the evidence of record shows that the veteran has 
intermittent pain in the area of the scar.  Objective 
examination has shown the scar to be tender to palpation.  
Moreover, the veteran testified that heavy lifting caused 
much pain and swelling in the area of the scar.  In light of 
this evidence and complaints of pain, the Board finds that 
the veteran is entitled to a separate 10 percent rating under 
Code 7804 for a tender and painful scar, postoperative 
residual of left inguinal hernia repair.  

After consideration of all the evidence, the Board finds that 
the postoperative residuals of left inguinal hernia repair 
are manifested primarily by a postoperative and recurrent 
hernia that is well supported by truss or belt, and by a 
tender and painful scar.  In this regard, the Board finds 
that the veteran's present level of disability meets the 
criteria for two separate 10 percent ratings as described 
above.  (A 10 percent rating under Code 7338 for 
postoperative residuals of left inguinal hernia repair; and a 
10 percent rating under Code 7804 for a painful and tender 
scar, residual of left inguinal hernia repair.)  Accordingly, 
two separate ratings of 10 percent are warranted.  

There is no evidence in the record that postoperative 
residuals of left inguinal hernia repair present such 
exceptional or unusual circumstances as to warrant remand of 
the case to the RO for referral to the VA Central Office for 
consideration of an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  

The Board finds that the evidence shows that this level of 
impairment due to postoperative residuals of left inguinal 
hernia repair with a painful and tender scar has existed 
since the effective date of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Accordingly, a "staged" rating is 
not indicated.  

II.  Entitlement to Service Connection for Back, Neck, and 
Shoulder Disabilities.

A.  Factual Background

Service medical records are negative for manifestations of 
any back, neck, or shoulder disability.  

(1) Back Disability

VA outpatient records in April 1995 show that the veteran 
complained of low back pain, recently worse in the past week 
after loading wood planks on a truck the previous week.  The 
veteran reported having low back pain since 1985.  The 
veteran was diagnosed with chronic low back pain.  

VA outpatient records in July 1998 show that the veteran 
complained of severe back pain.  The veteran reported having 
back pain for about four or five years.  X-rays showed a 
normal lumbar spine and minimal narrowing of the superior 
aspect of the hip joints.  The veteran was diagnosed with 
chronic low back pain.  

An MRI scan of the veteran's lumbar spine in October 1998 
showed disc herniation at L5-S1, as well as annular tear and 
central disc protrusion at L4-5.  

VA outpatient records in September 1999 show a diagnosis of 
degenerative joint disease of the lumbar spine.  

Testimony of the veteran at a hearing in October 1999 was to 
the effect that he had been treated for a back condition 
since the 1970's and within one year after discharge from 
service.  

(2) Neck Disability

X-rays of the veteran's cervical spine in February 1998 were 
unremarkable.  

VA outpatient records in May 1998 show that the veteran 
complained of neck and shoulder pain, which was worse when 
lying down.  The pain increased with elevation of his arms.  
The assessment was chronic neck pain with radicular of signs 
and symptoms in the morning of probable indirect inguinal 
hernia.  

VA outpatient records in August 1998 show an assessment of 
chronic cervical myositis.  

An MRI scan of the cervical spine in May 1999 showed 
multilevel mild disc disease from C3-4 through C5-6, with 
more marked disease at the C6-7 level.  

VA outpatient records in September 1999 show a diagnosis of 
degenerative joint disease of the cervical spine.  

Testimony of the veteran at a hearing in October 1999 was to 
the effect that all the lifting and training in service 
caused disc bulge in his neck.  

(3) Shoulder Disability

VA outpatient records in January 1998 show that the veteran 
complained of severe pain in his right shoulder and 
collarbone, which bothered him mostly at night while 
sleeping.  The veteran reported having right shoulder pain 
for about three months.  

X-rays of the veteran's right shoulder in February 1998 
revealed minimal narrowing of the glenohumeral joint with 
mild osteophytosis.  There was no evidence of calcific 
tendinitis.  

Testimony of the veteran at a hearing in October 1999 was to 
the effect that his shoulder condition was severe, that he 
could not do any lifting, and that he had done a lot of 
lifting in service.  The veteran also testified that, after 
his hernia operation, he would fall down while doing 
exercises.  

B.  Analysis

Under the provisions of 38 U.S.C.A. § 1110, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service, 
although this presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In this case, service medical records are negative of any 
manifestations of back, neck, or shoulder disabilities.  
These records do not reflect any disease or injury of the 
veteran's back, neck, or shoulder; nor do they show that he 
had any complaints, treatment, or symptoms recorded in 
service.  At the time of his separation examination, the 
veteran specifically reported that he was "in good health"; 
the only diagnosis noted at the time was left inguinal hernia 
surgery in August 1970.  

The testimony and statements of the veteran of record are to 
the effect that he injured his back, neck, and shoulder while 
lifting and training in service.  The veteran also testified 
that he had been treated for a back condition since the 
1970's, within one year after discharge from service.  The 
evidence of record, however, does not show a continuity of 
symptomatology of back, neck, or shoulder disorder following 
separation from service.  See 38 C.F.R. § 3.303(b).  Nor is 
there competent medical evidence showing manifestations of 
arthritis of either the veteran's back or neck to a degree of 
10 percent within one year from the date of termination of 
active service.  See Paulson v. Brown, 7 Vet. App. 466 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board turns to the individual disabilities for which service 
connection is sought.  

(1) Back Disability

The post service medical records do not indicate the presence 
of a back disability until 1985, long after military service.  
In April 1995, the veteran was diagnosed with chronic low 
back pain.  In October 1998, herniation of a disc in the 
lumbar spine was found.  In September 1999, the veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  However, there is no medical evidence that links the 
veteran's current back disability, first found by history in 
1985, to an incident of service origin or, more particularly, 
to the claimed inservice injury of the veteran's back while 
lifting and training.  The veteran must establish that he has 
a disability, and that there is "a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service."  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(quoting Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

(2) Neck Disability

The post service medical records do not indicate the presence 
of a neck disability until 1998, long after military service.  
Again, there is no medical evidence that links the veteran's 
current neck disability to an incident of service.  The 
veteran must establish that he has a disability and that 
there is "a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service."  Mercado-
Martinez, 11 Vet. App. at 419.  

(3) Shoulder Disability

The post service medical records do not indicate the presence 
of a diagnosed shoulder disorder.  Entitlement to service 
connection for disease or injury is limited to cases where 
such incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (interpreting 
38 U.S.C.A. § 1110).  While the veteran has testified that he 
has pain in his right shoulder and collarbone, pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  In the absence of proof of 
present disability, there can be no valid claim.  Brammer, 3 
Vet. App. at 225.  Although X-rays of the veteran's right 
shoulder in February 1998 revealed minimal narrowing of the 
glenohumeral joint with mild osteophytosis, there has been no 
clinical diagnosis of shoulder disability.  To the extent 
that the X-rays show a shoulder disability, there is no 
indication in the record that it is related to service or any 
incident of service origin.  

As noted above, service medical records do not reflect that 
the veteran injured his back, neck, or shoulder in service.  
Moreover, the evidence shows that the veteran began having 
problems with his back, neck, and shoulder many years 
following service, as he became older.  While the veteran's 
testimony and statements that lifting and training in service 
resulted in his current back and neck disabilities and 
shoulder complaints, this lay evidence is not sufficient to 
support a claim based on medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record reveals that the veteran has back and 
neck disabilities; that these disabilities were first 
demonstrated many years after service; and that these 
disabilities are not related to an incident of service.  
There is no evidence of a current shoulder disability.  Nor 
is there any evidence or argument indicating the presence of 
any other service-connected disability that contributed to 
the veteran's condition.  In this case, there is no 
reasonable possibility that a VA examination would aid in the 
establishment of entitlement to service connection.  

The preponderance of the evidence is against the claims for 
service connection for back, neck, and shoulder disabilities, 
and the claims must, accordingly, be denied.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of left inguinal hernia repair (other than a 
painful and tender scar) is denied.  

A separate 10 percent evaluation for a painful and tender 
scar, postoperative residual of left inguinal hernia repair, 
is granted, subject to controlling regulations governing the 
payment of monetary awards.  

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a shoulder disability is denied.  


REMAND

A June 1999 rating decision denied service connection for a 
duodenal ulcer.  In correspondence received in July 1999, the 
veteran disagreed with that determination, thereby placing 
this issue in appellate status.  38 C.F.R. §§ 20.200, 20.201 
(1999).  He reiterated his disagreement in a statement 
received in April 2000.  A review of the record does not show 
that this issue has been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to service 
connection for a duodenal ulcer.  The 
veteran should be advised that he must 
submit a VA Form 9 or substantive appeal 
within 60 days in order to obtain 
appellate consideration of this issue.  

If a timely substantive appeal is received with regard to the 
above issue, the case should be sent to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


